           Case 5:20-cv-00646-JKP-RBF Document 1-1 Filed 05/29/20 Page 1 of 1




                                   UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

SAN ANTONIO AQUARIUM, LLC d/b/a                         §
SAN ANTONIO AQUARIUM,                                   §
                                                        §
           Plaintiff,                                   §
                                                        §
v.                                                      §           CASE NO. 5:20-cv-00646
                                                        §
ATAIN SPECIALTY INSURANCE                               §
COMPANY,                                                §
                                                        §
           Defendant.                                   §

                                                    EXHIBIT A

                                            INDEX OF EXHIBITS

     No.                Document
     A                  Index of Exhibits
     B                  State Court Case Docket
     C                  All process, pleadings, orders, and other papers or exhibits of
                        every kind, now on file in the State Court Case: i.e., Plaintiff’s
                        Original Petition, Request for Service and Process, Civil Case
                        Information Sheet, Jury Fee Payment, Summons Fee Payment,
                        Summons, and Atain’s Original Answer
     D                  List of Counsel of Record




                                                                                             A
                                                    EXHIBIT A
